946 F.2d 1565
292 U.S.App.D.C. 85
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Harold D. JOHNSON, M.D., Appellantv.GREATER SOUTHEAST COMMUNITY.
No. 91-7002.
United States Court of Appeals, District of Columbia Circuit.
April 5, 1991.

Before D.H. GINSBURG, SENTELLE and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for leave to file out of time an opposition to motion for summary reversal and motion for summary affirmance;  appellee Kurt Darr's motion for summary affirmance, the response thereto, and the reply;  the motion for summary reversal, the oppositions thereto, and the reply;  the motion to unseal the record and the opposition thereto;  and the motion to expedite consideration of the appeal, it is


2
ORDERED that the motion for leave to file out of time an opposition to motion for summary reversal and motion for summary affirmance be granted.   The Clerk is directed to file all lodged pleadings.   It is


3
FURTHER ORDERED that appellee Kurt Darr's motion for summary affirmance be granted substantially for the reasons stated by the district court in its order filed December 11, 1990.   The merits of the parties' positions are so clear as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).   It is


4
FURTHER ORDERED that the motion for summary reversal be denied.   Because the court has determined that summary disposition of the remainder of this appeal by a motions panel is not in order, the Clerk is instructed to calendar this portion of the appeal for presentation to a merits panel.   It is


5
FURTHER ORDERED that the motion to unseal the record be referred to the merits panel to which this appeal is assigned.   It is


6
FURTHER ORDERED that the motion to expedite consideration of the appeal be denied.   See D.C. Circuit Handbook of Practice and Internal Procedures 40-41 (1987).


7
The Clerk is directed to withhold issuance of the mandate herein until disposition of the remainder of this appeal.